DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1871085, filed on September 25th, 2018.
Response to Amendment
The present amendment, filed on or after April 5th, 2021 has been entered. Claims
1-14 remain pending. Claims 1, 3, 4, and 8 have been amended. Applicant’s amendment to the specification have remedied the objections set forth in the Non-Final Action mailed February 22, 2021. Applicant’s amendment to the claims have partially remedied the 112(b) indefiniteness rejections set for the in the Non-Final Action. 
Claim Interpretation
The term(s) “adapted to”, “intended to”, and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In Claim 1, lines 3-4 the limitation “an anchoring member” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term anchoring member and functional language “for anchoring of the capsule to a wall of a patient’s organ” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Para [0007] describes the anchoring member as a helical screw. 
In Claims 2, 10, and 14, lines 3, 2, and 3 respectively the limitation “an elastically deformable element” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “an elastically deformable member” and functional language “adapted to apply an axial compression force”, “adapted to axially stress the conjugated shapes towards one another”, and “adapted to undergo, under effect of said reaction torque, a deformation” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Para [0024] recites “this elastically deformable element can in particular be an element of the group consisted of: corrugated ring, compression spring, leaf spring, deformable plastic ring and flexible material spacer”.
In Claim 9, line 3 the limitation “an element” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term an element and functional language “intended to bear against the wall of the patient’s organ” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification does not provide clarity as to what “an element” is in this context. 
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 line 9 recites “the latter”, but it appears that it should recite “the support ring” or the specific structural element to which it refers to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent or contains description that is insufficient for one of ordinary skill in the art to ascertain the structure as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has included the Doan reference and the Ollivier reference to specifically address the limitations of claim 1 not explicitly taught by Orts as described below.
Examiner has maintained the 112(b) rejection regarding the indefiniteness of the limitation “an element” as recited in claim 9 since “an element” has invoked a 112(f) interpretation that does not have explicit or inferred support in the specification. Examiner suggests amending the claims to include the exact feature that “an element” corresponds to.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Orts et al. (US Publication 2017/0106185 A1) herein after Orts in view of Ollivier (US Publication US 20100274338 A1) and Doan et al. (US Publication 2016/0296761 A1).
Regarding claim 1, Orts teaches an implantable autonomous capsule (fig. 3 leadless pulse generator 120 ), comprising: a tubular body housing a set of functional elements of the capsule (fig. 3 hermetic housing 102 and Para [0041] “The housing can also include an electronics compartment 110 within the housing that contains the electronic components necessary for operation of the pulse generator”), and at a proximal end of the capsule, a front-end unit comprising an anchoring member for the anchoring of the capsule to a wall of a patient's organ (fig. 3 anchor 66), but does not explicitly disclose wherein the front-end unit is, along with the anchoring member, mobile in relative axial rotation with respect to the tubular body; wherein the capsule further comprises, between the front-end unit and the tubular body: a disengageable coupling member adapted to: allow said relative rotation when the tubular body receives an external rotational stress that is applied thereto with the anchoring member anchored into the wall of the patient's organ, the anchoring member then exerting a reaction 
However, Ollivier discloses, in a similar implantable stimulation lead, wherein the front-end unit is, along with the anchoring member, mobile in relative axial rotation with respect to the tubular body (Para [0015] “an anchoring screw inside the tubular body movable between a retracted position and a deployed position, said anchoring screw being mounted at the distal end of the moving element that is mobile in translation and rotation within the tubular body according to an helical movement”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable autonomous capsule of Orts to further include wherein the front-end unit is, along with the anchoring member, mobile in relative axial rotation with respect to the tubular body as disclosed by Ollivier because doing so would allow the device to be safely removed to a new location should that new location be better suited for stimulation (Ollivier Para [0010]). 
However, Doan discloses, in a similar implantable autonomous capsule, wherein the capsule further comprises, between the front-end unit and the tubular body: a disengageable coupling member comprising a torque limiter (fig. 3: torque limiter 124 is considered to be between the front end-unit and the tubular body because in Doan the front end unit is the anchor 104 and the tubular body includes the entire tubular body of the capsule including housing 112 and the torque mechanism 120. The torque limiter 124 is located between these structural components of the capsule.) adapted to: allow said relative rotation when the tubular body receives an external rotational stress that is applied thereto with the anchoring member anchored into the wall of the patient's organ (Para [0036] “The end cap 132 (and tool engagement element 122) rotate about a longitudinal axis 134 of the LIMD 110 and post 128. The bearing assembly 130 rotatably supports the tool engagement element 122 to resist end loading pressure from a direction of arrow a, such as impose by an implant tool catheter”), the anchoring member then exerting a reaction torque higher than a predetermined threshold torque, and preventing said relative rotation in the absence of external rotational stress applied to the tubular body (Para [0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implantable autonomous capsule of Orts in view of Ollivier to further include wherein the capsule further comprises, between the front-end unit and the tubular body: a disengageable coupling member adapted to: allow said relative rotation when the tubular body receives an external rotational stress that is applied thereto with the anchoring member anchored into the wall of the patient's organ, the anchoring member then exerting a reaction torque higher than a predetermined threshold torque, and preventing said relative rotation in the absence of external rotational stress applied to the tubular body as disclosed by Doan as a way to prevent excessive screwing of an anchoring portion of an implantable device that could lead to damage of a tissue (Doan Para [0029]).
Claims 2-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Orts in view of Ollivier and Doan as applied to claim 1 above, and further in view of Regnier et al. (US Publication 2012/0330392 A1) herein after Regnier (2012).
Regarding claim 2, Orts in view of Ollivier and Doan disclose the capsule of claim 1 and Orts further teaches an elastically deformable element (fig. 3 sleeve 130) adapted to apply an axial compression force between a first bearing face (fig. 4b inner surface 156), rotationally integral with the tubular body, and a second bearing face (fig. 4b distal face 134), rotationally integral with the front-end unit, but the combination does not explicitly disclose wherein the disengageable coupling member comprises: at least one friction interface between the front-end unit and the tubular body.
However, Regnier (2012) discloses wherein the disengageable coupling member comprises: at least one friction interface between the front-end unit and the tubular body (Para [0032] “Preferably, mechanically coupling the base to the capsule body includes at least two projecting tabs arranged at two opposite ends of the plate, extending from the inner face of the base (away from the anchoring system), said tabs being substantially parallel and defining on their opposing faces contact surfaces matching the shape of the contact surfaces of the capsule body for making a mechanical coupling”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the capsule of Orts in view of Ollivier and Doan to further include wherein the disengageable coupling member comprises: at least one friction interface between the front-end unit and the tubular body as disclosed by Regnier (2012) as a way to design a device that can be removable without leaving large sutures on the implantation site as well as minimizing trauma to the tissue at the implantation site. 
Regarding claim 3, Orts further teaches wherein, in the absence of external rotational stress applied to the tubular body, the elastically deformable element applies, at the friction interface, a force higher than the predetermined threshold (Para [0052] “Third and as discussed in detail below, optional anti-rotation features of the fixation sleeve 130 can prevent anchor dislodgement once the fixation sleeve is compressed. Since fixation sleeve compression also results in radial expansion, tine features at the end of the expanded fixation sleeve 130 can help resist anti-rotation of the leadless pulse generator 120 once helical anchor fixation is achieved”).  
Regarding claim 4, Orts further teaches wherein the disengageable coupling member comprises a support ring rotationally integral with the anchoring member and coming into frictional bearing against a front annular surface of the tubular body, located at proximal end of the anchoring member (Para [0007] “The portion of the sleeve may be a radially inward extending annular ring.” And fig. 3 depicts sleeve 130 at the proximal end of the tubular body).  
Regarding claim 5, Orts further teaches wherein the elastically deformable element applies the axial compression force against the support ring towards the front annular surface (Para [0056] “The conical arrangements of the sleeve 130 depicted in FIGS. 4A and 4B work together to facilitate the sleeve folding back on itself as the helical anchor 66 screws increasingly deeper into cardiac tissue abutting against the distal face 134 of the sleeve 130”).  
Regarding claim 6, Orts further teaches wherein the support ring comprises two faces, comprising: a first face directed towards the front annular surface, with a rotational degree of freedom and a first frictional contact at the interface between the first face and the front annular surface; and a second, opposite face, directed towards the elastically deformable element, with a rotational degree of freedom and a second frictional contact at the interface between the second face and the elastically deformable element (Para [0056] “The sleeve 130 
Regarding claim 7, Orts further teaches wherein the tubular body and the front-end unit are not mobile in axial translation between each other (Orts fig. 3 and Para [0048] “The helical fixation anchor 66 may be fixed).  
Regarding claim 12, Orts further teaches wherein the elastically deformable element is an element of the group consisted of: corrugated ring, compression spring, leaf spring, deformable plastic ring and flexible material spacer (fig. 3 sleeve 130 and Para [0058]).  
Claims 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Orts in view of Ollivier and Doan as applied to claim 1 above, and further in view of Regnier (US Publication 2017/0151429 A1) herein after Regnier (2017).
Regarding claim 8, Orts in view of Ollivier and Doan disclose the capsule of claim 1 and Orts further teaches wherein the disengageable coupling member comprises: a support ring rotationally integral with the anchoring member (Para [0056]); a front surface of the tubular body, located at the proximal end of the anchoring member, opposite the support ring (Para [0056]), but do not explicitly disclose conjugated shapes provided on the support ring and on 
However, Regnier (2017) discloses conjugated shapes provided on the support ring and on the front surface (fig. 3b and Para [0102]), respectively, the conjugated shapes allowing a mutual fitting of the tubular body with the front-end unit to allow the support ring (fig. 3b and fig. 6a/b and Para [0102]), and correlatively the anchorage member integral with the latter, to be rotated by a fitting member of the front surface under the effect of the external rotational stress applied to the tubular body (Para [0070]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the capsule of Orts in view of Ollivier and Doan to further include conjugated shapes provided on the support ring and on the front surface, respectively, the conjugated shapes allowing a mutual fitting of the tubular body with the front-end unit to allow the support ring, and correlatively the anchorage member integral with the latter, to be rotated by the fitting member of the front surface under the effect of the external rotational stress applied to the tubular body as disclosed by Regnier (2017) as a way to further minimize the damage done to the tissue during implantation.
Regarding claim 9, Orts further teaches wherein the tubular body and the front-end unit are mobile in axial translation relative to each other (Para [0048] “The helical fixation anchor 66 may be fixed or extendable /retractable relative to the distal end of the leadless pulse generator 120”), and the tubular body can carry, at its proximal end, an element intended to bear against the wall of the patient's organ (sleeve 130), this element being adapted to exert, during the penetration of the anchoring member, an axial reaction force capable of axially disconnecting the respective conjugated shapes of the support ring and of the front surface (Para [0056] “The conical arrangements of the sleeve 130 depicted in FIGS. 4A and 4B work together to facilitate the sleeve folding back on itself as the helical anchor 66 screws increasingly deeper into cardiac tissue abutting against the distal face 134 of the sleeve 130”).  
Regarding claim 10, Orts further teaches wherein the disengageable coupling member further comprises an elastically deformable element adapted to axially stress the conjugated shapes towards each other (Sleeve 130 and Para [0056] “The conical arrangements of the sleeve 130 depicted in FIGS. 4A and 4B work together to facilitate the sleeve folding back on itself as the helical anchor 66 screws increasingly deeper into cardiac tissue abutting against the distal face 134 of the sleeve 130””).
Regarding claim 11, Orts further teaches wherein the elastically deformable element is adapted to undergo, under the effect of said axial reaction force, a deformation from a non-deformed state to a maximum deformation state corresponding to said predetermined threshold torque
Regarding claim 13, Orts further teaches wherein the elastically deformable element is an element of the group consisted of: corrugated ring, compression spring, leaf spring, deformable plastic ring and flexible material spacer (fig. 3 sleeve 130 and Para [0058]).  
Regarding claim 14, Orts in view of Ollivier, Doan and Regnier (2017) disclose the capsule of claim 8 and Orts further teaches the disengageable coupling member comprises an elastically deformable element adapted to undergo, under the effect of said reaction torque (sleeve 130), a deformation between:  271579-028U Patent Applicationa state in which the elastically deformable element exerts between the conjugated shapes a radial constriction force causing the mutual fitting of the tubular body with the front-end unit (fig. 7b), and a maximum deformation state likely to disconnect the tubular body and the front- end unit, for a reaction torque corresponding to said predetermined threshold torque (fig. 7d), but do not explicitly disclose wherein the tubular body and the front-end unit are not mobile in axial translation relative to each other.
However, Regnier (2017) discloses wherein the tubular body and the front-end unit are not mobile in axial translation relative to each other (capsule body and base 200 are not in axial translation relative to each other. Instead they are coupled together by a fastening).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the capsule of Orts in view of Ollivier and Doan to further include wherein the tubular body and the front-end unit are not mobile in axial translation relative to each other as disclosed by Regnier (2017) because doing so would make the capsule more structurally sound by having less moving parts. Furthermore, it would prevent unwanted movement that could cause damage to the tissue where the capsule is implanted. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792